NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARION EDWARDS,                                 No.    20-16173

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05778-VC

 v.
                                                MEMORANDUM*
ALAMEDA-CONTRA COSTA TRANSIT
DISTRICT, a California public transit
authority; SALVADOR LLAMAS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                             Submitted July 16, 2021**
                             San Francisco, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and S. MURPHY,***
District Judge.

      Fourteen months ago, this panel vacated a sanctions order against Appellant


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephen J. Murphy III, United States District Judge for
the Eastern District of Michigan, sitting by designation.
Darion Edwards’s attorney, Mr. Na’il Benjamin, and remanded for further

proceedings. Edwards v. Alameda-Contra Costa Transit Dist., 796 F. App’x 461

(9th Cir. 2020) (mem.). We ordered the district court to “reconsider whether Mr.

Benjamin’s conduct warranted” sanctions. Id. at 462. If so, we then directed the

district court to explicitly find whether Mr. Benjamin “acted recklessly or in bad

faith.” Id.

      Appellant now challenges the district court’s second order for sanctions

against Mr. Benjamin. In the second order, the district court found “explicitly

what was implicit” in the first sanctions order: Mr. Benjamin “acted recklessly and

in bad faith in his representation of Mr. Edwards following entry of judgment and

specifically in his handling of the defendants’ efforts to obtain costs.” The district

court imposed a sanction of $805 under its inherent authority and 28 U.S.C.

§ 1927. The amount “represent[ed] the fees defense counsel reasonably incurred in

preparing for [a] case management conference.”

      In the first order, the district court explained that Mr. Benjamin failed to

follow court orders and failed to keep his client adequately informed of the post-

trial proceedings. Mr. Benjamin did not respond to the defendants’ motion to

garnish his client’s wages, and neither Mr. Benjamin nor his client appeared at a

case management conference for the garnishment motion, despite the court

ordering both to appear. The district court also found Mr. Benjamin’s “sole


                                          2
explanation for his conduct” was “not credible” because Mr. Benjamin never

moved to withdraw as counsel. And Mr. Benjamin admitted that he had received

the court’s orders through electronic notifications, but he decided not to review the

orders because he had not agreed to represent his client in any post-judgment

proceedings.

      We review the district court’s sanctions order for abuse of discretion.

Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997)

(citations omitted). “Before awarding sanctions under its inherent powers . . . the

court must make an explicit finding that counsel’s conduct ‘constituted or was

tantamount to bad faith.’” Id. (emphasis added) (quoting Roadway Express, Inc. v.

Piper, 447 U.S. 752, 767 (1980)). And sanctions under 28 U.S.C. § 1927 require a

finding that the sanctioned attorney “acted recklessly or in bad faith.” Barnd v.

City of Tacoma, 664 F.2d 1339, 1343 (9th Cir. 1982).

      First, the district court had ancillary jurisdiction to enter the sanctions order

because Appellees had sought to enforce the judgment against Appellant through a

garnishment motion. Peacock v. Thomas, 516 U.S. 349, 356 (1996) (“We have

reserved the use of ancillary jurisdiction in subsequent proceedings for the exercise

of a federal court’s inherent power to enforce its judgments.”). A garnishment

motion is a proceeding under the Court’s ancillary jurisdiction. Id. Thus, Mr.

Benjamin’s argument that the district court lacked jurisdiction after it entered


                                           3
judgment is meritless.

       Next, Mr. Benjamin had more than enough notice of the post-judgment

proceedings. For one, Mr. Benjamin, as an attorney, knows the district court may

exercise ancillary jurisdiction to enforce a judgment, like an adjudication of

Appellee’s bill of costs. See N.D. Cal. L.R. 54-1(a) (“No later than 14 days after

entry of judgment . . ., a prevailing party . . . must serve and file a bill of costs.”).

Once Appellee filed the bill of costs, Mr. Benjamin had fourteen days to object to

“any item of cost claimed in the bill.” N.D. Cal. L.R. 54-2(a). Mr. Benjamin

received the district court’s electronic notifications about the bill of costs and the

garnishment motion, but he declined to review them. Local rules mandate that Mr.

Benjamin’s duty to his client and the district court does not end until he notifies the

court that he withdraws from the case and the court approves the withdrawal. See

N.D. Cal. L.R. 11-5(a) (“Counsel may not withdraw from an action until relieved

by order of Court after written notice has been given reasonably in advance to the

client and to all other parties who have appeared in the case.”). In sum, Mr.

Benjamin still owed a duty to his client and had more than enough notice about the

post-judgment proceedings, but chose to ignore the proceedings.

       As for the sanctions award, the district court made the necessary finding of

bad faith to sanction Mr. Benjamin under its inherent authority and 28 U.S.C.

§ 1927. Batarse, 115 F.3d at 648; Barnd, 664 F.2d at 1343. Based on our review


                                             4
of the record, we determine that the district court’s findings were not a clear factual

error and thus the district court did not abuse its discretion. Moreover, the district

court’s sanction of $805 reasonably compensates Appellee for its legal fees and

costs due to Mr. Benjamin’s behavior. See Goodyear Tire & Rubber Co. v.

Haeger, 137 S. Ct. 1178, 1186 (2017).

      The district court’s sanction order is AFFIRMED.




                                           5